Citation Nr: 1040820	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  00-19 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected patellar femoral 
syndrome of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1981 to January 
1984, and from February 2003 to September 2004.
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the RO that, 
in pertinent part, denied service connection for a back 
disability as not well grounded.  The Veteran timely appealed.

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which eliminated the well 
grounded requirement, and provided for the re-adjudication of 
claims denied as not well grounded between July 1999 and 
November 2000.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000). 

In July 2003, the Veteran testified during a hearing before the 
undersigned in Washington, D.C.  In July 2004, the Board remanded 
the matter for additional development.

In June 2009, the Board again remanded the matter for additional 
development.  VA substantially complied with the previous remand 
directives. 

The issue of an earlier effective date for the award of 
TDIU benefits (June 1, 2010) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
her representative when further action is required.


REMAND

The Veteran contends that her low back pain had its onset 
initially in service, from training exercise in full gear, 
although she did not seek medical treatment.  

Service treatment records neither reflect any treatment for back 
pain nor document any in-service back injury.  The Veteran never 
complained of back pain in service, and she did not report 
recurrent back pain at the time of service discharge.  
Examination of the Veteran's spine at the November 1983 
separation examination was normal.

Following her service discharge, the Veteran reported that she 
self-treated her back pain with over-the-counter medications and 
heat pads and massages.  
She is competent to testify on factual matters of which she has 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).

Records in the claims file show that the Veteran originally filed 
a claim for service connection for a back disability in April 
1984.

On a "Report of Medical History" completed by the Veteran in 
October 1987, the Veteran reported recurrent back pain five years 
ago.  The examiner's notation included no reference to back pain.  
Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Records show that the Veteran failed to report for a scheduled VA 
examination in September 1994.

During a March 1996 VA examination, the Veteran reported a past 
history of intermittent low back pain, dating back to 1982 or 
1983, related to no specific injury.  She recalled no X-rays, 
diagnosis, or treatment.  Following examination, the examiner 
diagnosed status-post past history of persistent midline thoracic 
and lumbar spine pain, probably secondary to chronic thoracic and 
lumbar strain; rule out degenerative joint disease and other 
structural abnormalities of the thoracic and lumbar spine.

VA treatment records show complaints of back pain in July 1999 
and in August 1999.  X-rays taken at that time revealed a normal 
lumbosacral spine.

The report of an August 1999 VA examination includes a diagnosis 
of chronic back pain; objective examination was normal.

In November 2003, the Veteran testified that her current back 
disability was secondary to her service-connected knee 
disabilities and altered gait.

During an October 2007 VA examination, the Veteran reported that 
she first saw a doctor for back pain in 1984.  She reported that 
she had gait disturbance, due to her knees, and that this had 
adversely affected her back.  The examiner noted a slightly 
waddling gait, but that the Veteran's spine posture was normal.  

Although, in a January 2008 addendum, the October 2007 examiner 
opined that the Veteran's current low back disability was not 
likely related to the disability of her knees (patellar femoral 
syndrome), there is no indication whether or not current low back 
disability had its clinical onset or is otherwise related to 
active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 
2007 VA examiner or, if that examiner is 
not available, schedule the Veteran for a 
new VA examination in order to determine 
the nature and etiology of any low back 
disability.  The claims file and a copy of 
this remand must be made available to and 
be reviewed by the examiners in conjunction 
with the examination.  The examiner(s) must 
indicate in the examination report that 


the claims file was reviewed in conjunction 
with the examination.  All necessary tests 
should be conducted.  For any low back 
disability exhibited, the examiner should 
determine whether it at least as likely as 
not had its clinical onset in service or is 
otherwise related to active duty.  All 
opinions and conclusions expressed must be 
supported by a complete rationale.  

The examiner should reference evidence 
summarized herein including: 

*	the Veteran originally filing a claim 
for service connection for a back 
disability in April 1984;
*	On a "Report of Medical History" 
completed by the Veteran in October 
1987, the Veteran reported that she had 
or had had recurrent back pain five 
years ago; 
*	the March 1996 VA examination report;
*	VA treatment records dated in July 1999 
and in August 1999 showing complaints of 
back pain.  X-rays taken at that time 
revealed a normal lumbosacral spine;
*	And the October 2007 VA examination 
report.  

The examiner should reconcile any opinion 
with the service and post-service treatment 
records in the claims file and provide a 
rationale for the opinions.

2.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


